Exhibit 10.73

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into as of November 1, 2005, by and between
Borland Software Corporation, a Delaware corporation (the “Company”), and Tod
Nielsen (the “Executive”).

 

WHEREAS, the Executive and the Company wish to enter into this employment
agreement to govern the terms of the Executive’s employment relationship with
the Company;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

1. Duties and Scope of Employment.

 

a. Positions; Duties. The Executive will be employed by the Company as its
President and Chief Executive Officer, reporting solely and directly to the
Company’s Board of Directors (the “Board”). All other employees of the Company
will report to the Executive or his designee and not directly to the Board,
subject to any regulatory or other legal requirements. During the Employment
Term (as defined below), the Executive will have such responsibilities, duties
and authorities as commensurate with chief executive officers of public entities
of similar size and, in particular, will be, in addition to being responsible
for the operations of the Company, the chief external representative of the
Company.

 

b. Board Membership. At each annual meeting of the Company’s stockholders during
the Employment Term, the Company and the Board will nominate Executive to serve
as a member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval.

 

c. Obligations. During the Employment Term, the Executive will devote his full
business efforts and time to the Company and will not engage in any activity
that will create any conflict in interest between himself and the Company. For
the duration of the Employment Term, Executive agrees not to actively engage in
any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Board (which approval
will not be unreasonably withheld); provided, however, that the Executive may,
without the approval of the Board, serve in any capacity with any civic,
educational, or charitable organization, provided such services do not interfere
with Executive’s obligations to Company.

 

2. At-Will Employment. The Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. The Executive and
the Company acknowledge that this employment relationship may be terminated at
any time, upon written notice to the other party, with or without good cause or
for any or no cause, at the option either of the Company or the Executive.
However, as described in this Agreement, the Executive may be entitled to
severance benefits depending upon the circumstances of Executive’s termination
of employment. The Executive agrees to resign from his position as a member of
the Board immediately following the termination of his employment if the Board
so requests.

 

-1-



--------------------------------------------------------------------------------

3. Term of Employment. The Executive’s employment will begin as soon as possible
as agreed to by the parties but no later than November 28, 2005 (the “Effective
Date”). The Executive’s start date is contingent upon successful completion of a
background check (for undisclosed criminal record or civil action). In addition,
as a condition of the Executive’s employment, he will be required to provide the
Company with documents establishing his identity and right to work in the United
States. Those documents must be provided to the Company within three
(3) business days after the Effective Date. The Executive’s employment with the
Company will continue until the earliest of (a) the Executive’s death, (b) the
termination of the Executive’s employment by the Company for Cause (as defined
below), (c) the termination of the Executive’s employment by the Executive by
reason of a Constructive Termination (as defined below), or (d) the time either
party will have given notice to the other that this Agreement will terminate for
any reason other than enumerated above (such period of employment, the
“Employment Term”). Upon the termination of the Executive’s employment with the
Company, for any reason, neither the Executive nor the Company will have any
further obligation or liability under this Agreement to the other, except as set
forth in paragraphs 4 through 22 below.

 

4. Compensation. The Executive will be compensated by the Company for his
services as follows:

 

a. Annual Salary. During the Employment Term, the Company will pay the Executive
an Annual Salary at a rate of $600,000 per annum (such annual salary, as in
effect to be referred to herein as the “Annual Salary”), in accordance with the
Company’s policy applicable to senior executives. The Compensation Committee of
the Board (the “Compensation Committee”) will review the Executive’s Annual
Salary from time to time and may increase the Annual Salary in its sole
discretion.

 

b. Incentive Compensation Bonus. During the Employment Term, the Executive will
be entitled to a bonus (the “Bonus”) pursuant to the Company’s Incentive
Compensation Plan for senior management (the “ICP”). The Bonus will range
between 0% and 150% of the Executive’s Annual Salary based on the achievement of
both corporate performance objectives and personal performance objectives, with
100% being the Bonus for on target performance. The targets at each plan level
will be determined jointly between the Executive, the Compensation Committee,
and the Board. Except as otherwise specified in this Agreement, the Executive
will not be entitled to any other Company bonus or incentive compensation
payments.

 

c. Signing Bonus. Prior to the end of 2005, the Executive will receive a signing
bonus of $1,000,000 to defray the increased cost of living in the San Francisco
Bay Area; provided, however, that the Executive will be required to forfeit this
payment if he does not relocate his principal place of residency by June 1,
2006.

 

d. Discretionary Executive Bonus. At the discretion of the Compensation
Committee, the Executive may be entitled to a discretionary bonus payment based
on the Company’s recommendation.

 

e. Restricted Share Units. The Executive will receive a grant of 250,000 units
of restricted ordinary shares of the Company (“Restricted Share Units”). All of
the Restricted



--------------------------------------------------------------------------------

Share Units will vest based upon the performance of the Company with the
standards of performance to be determined by the Board and the Executive. The
Restricted Share Units will be subject to the terms and conditions of the plan
document and standard form of Restricted Share Unit agreement.

 

f. Stock Options. The Company will grant to the Executive an initial option
grant to purchase 1,500,000 ordinary shares of the Company (the “Option”). The
Option will be granted no later than the Effective Date, with an exercise price
equal to the fair market value of the underlying shares of the Company as of the
grant date. The Option will be subject to the terms and conditions of the
Company’s 2003 Stock Incentive Plan (the “Stock Plan”) and to the standard form
of option agreement to be executed by the Executive and the Company. The Option
will vest with respect to 1/4th of the shares upon the first anniversary of the
Effective Date and 1/36th of the remaining shares subject to the Option will
vest each month thereafter, subject to the Executive’s continued employment with
the Company and otherwise remaining eligible under the Stock Plan on each
relevant vesting date. Following any termination of Executive’s employment for
any reason, Executive shall have twelve (12) additional months from the
otherwise applicable expiration date pursuant to the Stock Plan to exercise any
vested options, but in no case longer than the applicable term of the option
grant.

 

g. Relocation Benefits. In consideration of the Executive’s relocation of his
principal residence to enter into this Agreement, prior to the end of 2005, the
Company will provide the Executive with a one-time bonus of $50,000, increased
to assist with any applicable federal or state taxes on such bonus, to cover
incidental relocation costs. The Company will also reimburse the Executive for
reasonable moving expenses associated with moving his household goods to
California. In addition, the Company will reimburse the Executive for
reasonable, temporary housing costs for a period of up to six (6) months.
Further, the Company will reimburse the Executive for reasonable travel expenses
for visits with his immediate family until they have relocated to California.
The Company will reimburse the Executive for transaction costs related to the
sale of his current principal residence and the purchase of a new home in the
San Francisco Bay Area; provided, however, such transaction costs will not
include points to “buy-down” the cost of a mortgage.

 

h. Benefits. The Executive will have the right, on the same basis as other
members of senior management of the Company, to participate in and to receive
benefits under any of the Company’s employee benefit plans, as such plans may be
modified from time to time. In addition, the Executive will be entitled to the
benefits afforded to other members of senior management under the Company’s
vacation, holiday and business expense reimbursement policies.

 

5. Benefits upon Termination by Company.

 

a. Prior to a Change of Control (as defined below), if the Executive’s
employment with the Company is terminated by the Company for Cause, the
Executive will only be entitled to receive any earned but unpaid Annual Salary,
bonuses and unreimbursed expenses through the date of termination, and no other
payments or benefits will be made or provided to the Executive or his estate
hereunder.



--------------------------------------------------------------------------------

b. If the Executive’s employment with the Company is terminated by the Company
in connection with or by reason of a Change of Control, Executive shall be
entitled to the benefits set forth in Section 7.

 

c. Prior to a Change of Control (as defined below) if the Executive’s employment
is terminated by the Company for any reason other than for Cause, then, in lieu
of any other payments or benefits hereunder, the Executive (or his estate) will
receive (i) any earned but unpaid Annual Salary, bonuses and unreimbursed
expenses through the date of termination and (ii) subject to Section 9 hereof, a
cash lump sum equal to the Annual Salary then in effect for him (such amount
will be calculated without regard to any reduction to Annual Salary made in
breach of this Agreement). Subject to Section 9, amounts payable pursuant to
this Section 5 will be paid to the Executive, or his estate, as the case may be,
within the prescribed Code Section 409A time period.

 

d. For purposes of this Agreement, “Cause” means (i) the Executive’s willful and
continued failure to perform the duties and responsibilities of his position
that is not corrected within a thirty (30) day correction period that begins
upon delivery to the Executive of a written demand for performance from the
Board that describes the basis for the Board’s belief that Executive has not
substantially performed his duties; (ii) any act of personal dishonesty taken by
the Executive in connection with his responsibilities as an employee of the
Company with the intention that such may result in substantial personal
enrichment of the Executive; (iii) the Executive’s conviction of, or plea of
nolo contendre to, a felony that the Board reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business, or
(iv) the Executive materially breaching the Executive’s Employee Confidentiality
and Assignment of Inventions Agreement, which breach is (if capable of cure) not
cured within thirty (30) days after the Company delivers written notice to the
Executive of the breach.

 

6. Benefits upon Termination by Executive.

 

a. If the Executive’s employment with the Company is terminated by the Executive
other than by reason of a Change of Control, the Executive will only be entitled
to receive any earned but unpaid Annual Salary or unreimbursed expenses through
the date of termination, and no other payments or benefits will be made or
provided to the Executive hereunder.

 

b. If the Executive’s employment with the Company is terminated by the Executive
in connection with or by reason of a Change of Control, Executive shall be
entitled to the benefits set forth in Section 7.

 

c. If prior to a Change in Control, if the Executive’s employment with the
Company is terminated by the Executive by reason of a Constructive Termination,
then, in lieu of any other payments or benefits hereunder, the Executive (or his
estate) will receive (i) any earned but unpaid Annual Salary, bonuses and
unreimbursed expenses through the date of termination and (ii) subject to
Section 9 hereof, a cash lump sum equal to the Annual Salary then in effect for
him (such amount will be calculated without regard to any reduction to Annual
Salary made in breach of this Agreement or which results in a Constructive
Termination occurring) and Subject to Section 9, amounts payable pursuant to
this Section 6 will be paid to the Executive, or his estate, as the case may be,
within the prescribed Code Section 409A time period.



--------------------------------------------------------------------------------

d. For purposes of this Agreement, a “Constructive Termination” will occur if
any of the following events occurs without the Executive’s prior written
consent:

 

(i) any significant reduction or diminution (except temporarily during any
period of disability) in Executive’s titles or positions or any material
diminution in Executive’s authority, duties or responsibilities with the Company
which is made without the Executive’s consent;

 

(ii) any material breach of this Agreement by the Company, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach from the Executive; or

 

(iii) the failure to nominate the Executive to the Board at any time hereafter
or the removal of Executive there from.

 

7. Benefits upon a Change in Control.

 

a. In the event there is a “Change in Control” (as defined herein) of the
Company during the Employment Term and within two (2) months prior or twelve
(12) months after the effective date of such Change in Control, the Executive
ceases to be the President and Chief Executive Officer of the new successor
entity, a Constructive Termination otherwise occurs, or the Executive is
terminated without Cause, then, subject to Section 9 hereof, the Executive will
receive (i) a cash lump sum equal to the Annual Salary and bonuses (in an amount
no less than the average for the last two years or the ICP target, whichever is
higher) for a period of twelve (12) months following the termination date;
(ii) accelerated vesting as of the termination date of 100% of the Executive’s
then unvested and outstanding Option and Restricted Share Units granted pursuant
to this Agreement; and (iii) accelerated vesting as of the termination date of
100% of any other unvested and outstanding equity awards granted to the
Executive’s, if any, as long as such equity awards are granted at any time six
(6) months prior to the effective date of the Change in Control (as such
effective date is defined in a Letter of Intent to sell or merger the Company).

 

b. For purposes of this Agreement, “Change of Control” will have the same
meaning as defined in the stock option agreement for the Stock Plan (as may be
amended to comply with the provisions of the proposed regulations under Internal
Revenue Code Section 409A).

 

8. Compliance with Code Section 409A.

 

a. Notwithstanding anything to the contrary in this Agreement, any severance
payments herein will not be paid during the six (6) month period following the
Executive’s termination of employment unless the Company determines, in its good
faith judgment, that paying such amounts before the six (6) month period would
not cause the Executive to incur an additional tax under Internal Revenue Code
Section 409A. The payment of any amounts as a result of the previous sentence,
shall become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of the Execeutive’s termination.



--------------------------------------------------------------------------------

b. Notwithstanding anything to the contrary in this Agreement, in the event that
the Internal Revenue Service determines that any aspect of this Agreement
results in deferred compensation for the Executive under Code Section 409A, the
Company will possess no responsibility for or liability for any payment of any
additional tax or penalties imposed on the Executive by the Internal Revenue
Service, other than the Company’s standard withholding obligations.

 

9. Release Agreement. In the event of the Executive’s termination of employment
with the Company under circumstances in which the Executive is entitled to a
severance payment (i.e., a payment in addition to any earned but unpaid Annual
Salary, Bonus or unreimbursed expenses), the parties will execute a mutual
release substantially in the form attached hereto as Attachment A. Execution of
such release by the Executive and expiration of the revocation period referred
to therein will be a condition to the Executive’s receipt of any severance
benefits or payments hereunder.

 

10. Employee Confidentiality and Assignment of Inventions Agreement. The
Executive agrees to abide and be bound by the terms and conditions of the
Company’s Standard Employee Confidentiality and Assignment of Inventions
Agreement (attached hereto as Attachment B).

 

11. Liability Insurance. The Company shall cover Executive under directors and
officer’s liability insurance both during and while potential liability exists,
after the Employment Term in the same amount and to the same extent as the
Company covers its other officers and directors.

 

12. Non-solicitation. The Executive agrees that for a period of one year after
the date of the termination of his employment for any reason, he will not,
either directly or indirectly, solicit (other than pursuant to general non-
targeted public media advertisements) the services, or attempt to solicit the
services, of any employee of the Company.

 

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:

 

If to the Company:

 

Borland Software Corporation

100 Enterprise Way

Scotts Valley, CA 95066-3249

Attn: Compensation Committee

 

If to Executive:

 

at the last residential address known by the Company.



--------------------------------------------------------------------------------

14. Mitigation. The Executive will not be required to seek other employment or
otherwise mitigate the value of any severance benefits or payments contemplated
by this Agreement, nor will any benefits or payments be reduced by any earnings
or benefits that the Executive may receive from any other source. Amounts
payable hereunder will not be subject to set-off, counterclaim, recoupment,
defense or other right which the Company may have against the Executive or
others.

 

15. Dispute Resolution. In the event of any dispute, controversy or claim
relating to, arising out of or in connection with this Agreement (including, but
not limited to, any claims of breach of contract, wrongful termination or age,
sex, race or other discrimination), the Executive and the Company agree that all
such disputes will be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in Santa Clara, California or
such other location agreed by the parties hereto in accordance with its National
Rules for the Resolution of Employment Disputes, as then in effect. The
Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of such dispute. The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the arbitrator will be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. Notwithstanding the foregoing, this arbitration
provision will not apply to any disputes or claims relating to or arising out of
the misuse or misappropriation of trade secrets or proprietary information.

 

16. Attorneys’ Fees. The prevailing party will be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement. The Company will reimburse the
Executive for reasonable legal fees incurred in connection with the negotiation
and execution of this Agreement; provided however, that such reimbursement will
not exceed $5,000.

 

17. Tax Withholding. All payments made and benefits provided pursuant to this
Agreement will be subject to withholding of all applicable income and employment
taxes.

 

18. Governing Law. The Executive and the Company agree that this Agreement will
be interpreted in accordance with and governed by the laws of the State of
California without regard to the conflicts of laws thereof or of any other
jurisdiction. The Executive and the Company hereby expressly consent to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

 

19. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by the Executive, he
will not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement, together with the ICP and any equity grant
agreements, constitutes the entire agreement with respect to Executive’s
employment relationship with the Company and supersedes all prior agreements,
oral or written, with respect to the Executive’s employment relationship with
the Company.

 

21. Validity. If any one or more of the provisions (or any part thereof) of this
Agreement will be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) will not in any way be affected or impaired thereby.

 

22. Modification. This Agreement may only be modified, amended, canceled or
discharged in writing signed by the Executive and the Company’s Chairman of the
Board or a member of the Compensation Committee.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

BORLAND SOFTWARE CORPORATION By:  

/s/ William K. Hooper

--------------------------------------------------------------------------------

Name:   William K. Hooper Title:   Chairman of the Board EXECUTIVE

/s/ Tod Nielsen

--------------------------------------------------------------------------------

Tod Nielsen

 

--------------------------------------------------------------------------------

Date

 

[SIGNATURE PAGE TO TOD NEILSEN EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Attachment A

 

FORM OF RELEASE AGREEMENT

 

I (the “Employee”) understand that my employment with Borland Software
Corporation (“Borland”), collectively referred to as (the “Parties”) terminated
effective _____________________, ____ (the “Separation Date”). Borland has
agreed that if I choose to sign this Release of Claims (“Release”), Borland will
pay me certain severance benefits (minus standard withholdings and deductions)
pursuant to the terms of the Employment Agreement between myself and Borland,
dated ________ (the “Agreement”). I understand that I am not entitled to such
benefits unless I sign this Release and it becomes fully effective. I understand
that, regardless of whether I sign this Release, Borland will pay me all of my
accrued salary and vacation through the Separation Date, to which I am entitled
by law.

 

Employee agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Employee by the Company. Employee and the
Company, on behalf of themselves, and their respective heirs, family members,
executors, officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, hereby fully and forever release each other and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred up until and including the effective date of this
Agreement. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with Borland or the
termination of that employment or the services I provided to Borland; (2) all
claims related to my compensation or benefits from Borland, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock options, restricted stock awards, other equity
compensation or any other ownership interests in Borland; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). Notwithstanding anything contained in this
Release, nothing herein shall release the Parties’ rights under this Release and
my right (if any) to indemnification granted by any act or agreement of Borland,
state or federal law or policy of insurance or any claims for severance benefits
under the Agreement.

 

The Parties represent that they are not aware of any claim by either of them
other than the claims that are released by this Agreement. Employee and the
Company acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows: A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

I understand this Release will not be effective until the ADEA Effective Date,
defined below. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which I was already entitled. I have been advised by this
writing, as required by the ADEA that: (a) my waiver and release does not apply
to any claims that may arise after my signing of this Release; (b) I should
consult with an attorney prior to signing this Release; (c) I have twenty-one
(21) days within which to consider this Release (although I may choose to
voluntarily sign this Release earlier); (d) I have seven (7) days after I sign
this Release to revoke it; and (e) this Release will not be effective until the
eighth day after this Release has been signed by me (the “ADEA Effective Date”).

 

I accept and agree to the terms and conditions stated above:

 

 

--------------------------------------------------------------------------------

[Name]       Date

BORLAND SOFTWARE CORPORATION

By:        

 

--------------------------------------------------------------------------------

[Name]       Date



--------------------------------------------------------------------------------

FORM OF EMPLOYEE CONFIDENTIALITY AND

ASSIGNMENT OF INVENTIONS AGREEMENT

 

LOGO [g81263image001.jpg]

 

You are being hired and paid to perform services as an employee of Borland
Software Corporation (“Borland”) in a capacity in which you may have access to,
or contribute to, the production of highly sensitive and valuable information
and material. This information and material has been developed or obtained by
Borland by the investment of significant time, effort, and expense, and provides
Borland with a significant competitive advantage in its business. Borland’s
relationship with its employees is based on trust, and each individual who works
for Borland is expected to maintain a high degree of loyalty to Borland and
professionalism in carrying out their responsibilities for the company. We are
in a highly competitive business and we want to succeed by the rules, “fair and
square.” For these reasons, we ask that you carefully read, initial where
indicated, sign, and adhere to the following agreement:

 

1. Please read the attached definition of “Borland Confidential Information” in
Exhibit A.

 

In consideration for your employment and the compensation to be paid to you for
your services, you agree to keep Borland Confidential Information in strict
confidence during the term of your employment and for three (3) years after such
term of employment.              (initial)

 

This means that you agree not to reveal, report, publish, disclose, transfer or
use, directly or indirectly, for any purposes whatsoever, any Borland
Confidential Information, except in the course of your work for Borland. This
obligation of confidentiality commences on your first day of employment and
continues for three years after your employment with Borland has ended.

 

2. Borland is interested in employing you because of your skills and abilities —
not because of any trade secrets or confidential information you may have
learned elsewhere. Thus, it is Borland’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by individuals or companies other than Borland. It is important that
you take care not to bring, even inadvertently, any books, drawings, notes,
materials, etc., except your own personal effects, that you may have in your
possession relating to any of your former employers.

 

You agree not to disclose to Borland any confidential or proprietary information
belonging to any previous employer or others.              (initial)

 

3. If you know of any obligations or information that may conflict with your
work for Borland, let us know.

 

You agree to inform Borland of any apparent conflict between your work for
Borland and (i) any obligations you may have to preserve the confidentiality of
another’s proprietary information or materials, (ii) any rights you claim to any
patent, copyrights, trade secrets, or other inventions or ideas, or (iii) any
patent, copyrights, trade secrets, inventions or ideas of any person or company
not connected with Borland before performing that work.              (initial)

 

Without such notice, Borland may conclude that no such conflict exists. To the
extent the conflict relates to your personal rights and you fail to notify
Borland thereof, you agree thereafter to make no claim against Borland with
respect thereto. Borland shall receive all such disclosures in confidence.

 

4. Borland Confidential Information, and whatever you create while working at
Borland, including all ideas, procedures, processes, designs, inventions,
discoveries, technologies, know-how, show-how, documents and works of
authorship, is owned by Borland. In part, that is what we’re paying you for.



--------------------------------------------------------------------------------

You agree that, upon creation, all right, title, and interest in any such
developments, including Borland Confidential Information, is and shall remain
the exclusive property of Borland. To the extent that it is required to ensure
compliance with the foregoing sentence, you assign all right title and interest
in and to any patents, copyrights, or trademarks or other intellectual property
rights in any such developments to Borland. An assignment of copyright hereunder
shall include, but is not limited to, all rights of paternity, integrity,
disclosure and withdrawal that may be known as or referred to as “moral rights”
(collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent. I will confirm any such waivers and
consents from time to time as requested by Borland. Any copyrightable material
created as a result of any work you do for Borland during the term of your
employment shall be considered a “work made for hire” of Borland under the U.S.
Copyright Act, 17 U.S.C. 101. You agree that you will sign any papers necessary
with respect to patents, copyrights, or trademarks to confirm and protect the
interest of Borland in such developments and Confidential Information. Further
you agree not to file for or obtain in your name any patent, copyright or
trademark registration covering any developments made during your employment
with Borland, unless Borland approves such filing in writing in advance. You
hereby irrevocably transfer all ownership of such developments (including any
and all patent rights, copyrights, trade secret rights, and other proprietary
rights therein) to Borland. You agree immediately to disclose to Borland all
protectable developments, including Borland Confidential Information, developed
in whole or in part by you during the term of your employment with Borland. If
Borland is unable for any reason whatsoever, including your mental or physical
incapacity, to secure your signature on a document to apply for or pursue
patent, trademark or copyright registrations or any document transferring
ownership thereof, resulting from your work for Borland, you hereby irrevocably
designate and appoint Borland and its duly authorized officers and agents, as
your agents and attorneys-in-fact to act for and in behalf of you, and instead
of you, to execute and file any documents and to do all other lawful acts to
further the above purposes with the same legal force and effect as if executed
by you. This appointment is coupled with an interest in and to the relevant
inventions and works of authorship and shall survive your death or disability.
             (initial)

 

5. But we do not own everything you do while you are employed by Borland. The
foregoing shall not apply to any invention, work of authorship, protectable
development or other thing or idea whatsoever for which no equipment, supplies,
facilities, or Borland Confidential Information was used, which was developed
entirely on your own time, and which does not in any material way (i) relate to
the business of Borland, (ii) relate to Borland’s actual or demonstrable
anticipated research or development, or (iii) result from any work performed by
you for Borland. This confirms that we recognize your rights under Section 2870
of the California Labor Code (or similar rights if you work for us in another
state).

 

You agree that you have provided a complete list in Exhibit B of all patents,
patent applications or inventions that you believe to be patentable and which
are owned by you or by others, conceived or made by you prior to your employment
by Borland or during your employment with Borland which meet the criteria set
forth in the preceding paragraph. With respect to patent applications or
inventions of others that you are required to maintain in confidence, the
listing should be general, e.g., by title, so that no confidential information
of others is disclosed to Borland. If no such list is attached in Exhibit B, you
represent that you have not made, conceived or reduced to practice any such
patent rights or patentable ideas, and you agree that Borland shall have a
royalty-free license under such inventions and related patents or other rights
to make, use and sell any product covered thereby.              (initial)



--------------------------------------------------------------------------------

6. You and Borland’s other employees are extremely important to us. Because of
the nature of our business and the intangible nature of our trade secrets, it is
necessary to afford Borland fair protection from the loss of our employees.

 

You agree, for a period ending one (1) year after the termination of your
employment with Borland, not to solicit, or attempt to solicit, directly or
indirectly, any individual who is an employee of Borland, whether for or on
behalf of you or for any entity in which you have a direct or indirect interest
whether as a proprietor, partner, stockholder, employee, agent, representative,
or otherwise.             (initial)

 

7. Should you leave Borland, we would expect you, and any future employer of
yours, to demonstrate the same professionalism that we now expect from you and
our own employees and we also agree to demonstrate a high degree of
professionalism.

 

You agree, upon the termination of your employment with Borland, to turn over to
Borland all notes, data, diskettes, tapes, reference items, sketches, drawings,
memoranda, records, and other materials in your possession or control which in
any way relate to any of the Borland Confidential Information, and not to make
any further use of such material.              (initial)

 

8. In view of the fact that the principal office of Borland is located in the
State of California, it is understood and agreed that the construction and
interpretation of this agreement shall at all times and in all respects be
governed by the substantive laws of the State of California without regard to
conflicts or choice of law rules thereof or of any other jurisdiction. Nothing
contained in this Agreement shall restrict the right of Borland to terminate
your employment or position at any time, with or without notice and with or
without cause. By your execution of this Agreement you acknowledge and agree
that your employment is “at will.” The term “at will” means that both you and
Borland have the right to terminate employment any time with or without advanced
notice, and with or without cause. This “at will” employment relationship can be
varied only in a writing that is signed by the Senior Vice President of
Corporate Services, or a similarly situated executive, of Borland. From time to
time it may be necessary to have you execute documents confirming Borland’s
ownership of the results of your work for Borland and you agree to execute such
documents as Borland may request from time to time whether during your
employment or thereafter.

 

You agree that the breach or alleged breach by Borland of (i) any term or
condition contained in another agreement (if any) between you and Borland or
(ii) any obligation owed to you by Borland, shall not affect the validity or
enforceability of the terms of this Agreement. This Agreement, together with any
accepted offer letter for your employment and any other agreements referred to
therein, constitutes the full and complete understanding between you and Borland
with respect to the subject matter hereof and supersedes all prior and
contemporaneous representations and understandings, whether written or oral,
relating to the subject matter hereof, all of which are hereby cancelled to the
extent they are not specifically merged into this Agreement. There are no other
promises, agreements, or representations, oral or written, relating to the
subject matter hereof, upon which you have relied in entering into employment
with Borland.              (initial)

 

I have carefully read and considered the provisions of this agreement. I
understand and acknowledge that the terms and conditions set forth herein are
fair and appear reasonably required for the protection of Borland and its
business.              (initial)



--------------------------------------------------------------------------------

I acknowledge receipt of a copy of this agreement.

 

--------------------------------------------------------------------------------

Print Name

 

--------------------------------------------------------------------------------

Date Signed

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Social Security Number

 

--------------------------------------------------------------------------------

Mailing Address

 

--------------------------------------------------------------------------------

City, State and Zip Code



--------------------------------------------------------------------------------

Exhibit A

Definition of Borland Confidential Information

 

For purposes of this Confidentiality Agreement, “Borland Confidential
Information” shall mean and include the following types of information (whether
or not reduced to writing or placed in any tangible medium of expression, and
whether or not patentable or protectable by copyright) owned or developed by
Borland:

 

•   information or material proprietary to Borland or treated as confidential by
Borland and not generally known by non-Borland personnel, which you develop or
which you may obtain knowledge of or access to, through or as a result of your
relationship with Borland (including information conceived, originated,
discovered, or developed in whole or in part by you);

 

•   discoveries, ideas, inventions, concepts, software in various stages of
development, source code, object code, designs, drawings, specifications,
techniques, models, data, documentation, diagrams, flow charts, research,
development, processes, procedures, “know-how;”

 

•   marketing techniques and materials, marketing and development plans;

 

•   product development and distribution; plans for future development and
distribution;

 

•   operational methods, technical processes and other business affairs and
methods;

 

•   customer names, licensing and royalty arrangements, and other information
related to customers;

 

•   price lists, pricing policies, profits, sales, financial information;

 

•   and employee information.

 

Borland Confidential Information also includes any information or materials
obtained by Borland from third parties in confidence (or subject to
nondisclosure or similar agreements), whether or not owned or developed by
Borland.

 

Failure to mark any of the Borland Confidential Information as confidential or
proprietary shall not affect its status as being part of the Borland
Confidential Information. Information that is publicly known or generally
employed by the trade at or after the time you first learn of such information,
or generic information or knowledge which you would have learned in the course
of similar employment or work elsewhere in the trade, shall not be deemed part
of the Borland Confidential Information.



--------------------------------------------------------------------------------

Exhibit B

List of Prior Patents and Inventions

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            